(See Reynolds v. Asheville, ante, 212.)
Civil action to restrain the collection of an alleged illegal tax.
Judgment for plaintiff, from which the defendants appeal.
This is a companion case to Reynolds v. Asheville, ante, 212, and is controlled by what was said in that case, the similarity of the fact situations in the two cases being such as to call for no distinguishment or further discussion. The legal questions involved are the same. *Page 219 
We are not unmindful of the apparent equity of appellants' position, considering the burdens assumed and benefits conferred by the extension of the city limits, but this is a matter which the Legislature is presumed to have considered, and the law is as it is written.
Affirmed.
CLARKSON, J., dissents.